Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 1, the term “bootstrap window” is not clear. This term is not known to have a definite meaning and is quite context-dependent.
Paragraph 63 of the specification mentions “in some implementations, the rule violation detector 300 selects a bootstrap probability that at least on reference window 404 with the bootstrap window 1100 has no full-history violation 332. The rule violation detector 300 may begin at the start of the bootstrap window 1100 and determine the full-history RPS limit 930 (using just the RPS load 520 to start).”
It is still not clear what the role of boostrap window is. The examiner will treat this term (under broadest reasonable interpretation) to mean a time window chosen to start the whole process of examination of full-history RPS data.
Claim 20 has the same problem and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,6,8,11,16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 11,068,461 B1) in view of Ahuja (US 8,392,558 B1).

As per claim 1, Chan teaches A method comprising: 
receiving, at data processing hardware, data element retrieval requests each requesting at least one data element from an information retrieval system, the information retrieval system comprising a plurality of data elements; (Chan [col 12 line 64-67 and col 13 line 1-5] The operations 600 include, at block 602, receiving, by a storage node, a request including a key identifying a record stored by the storage node in a nonrelational database table. In some embodiments, the request indicates an operation to perform on the record stored by the storage node, and wherein the key is a unique identifier of the record within the nonrelational database table. In some embodiments, the key is one of: a partition key, or a composite key comprising a partition key and a sort key)
determining, by the data processing hardware, a requests per second (RPS) for a key range of the information retrieval system based on a number of the data element retrieval requests received; (Chan [col 9 lines 67 and col 10 lines 1-
determining, by the data processing hardware, a moving average of RPS for the key range of the information retrieval system over a first time period based on the number of the data element retrieval requests received; (Chan [col 8, lines 56-65] As indicated above, a key access count 208 data structure and a hot key list 210 can be used to maintain information about keys that have been frequently accessed in a past time window. In some embodiments, a storage node 200A can maintain other information about key accesses such as moving averages or other calculations that can be used, for example, to identify keys that remain "hot" for sustained periods of time, keys that are hot only in short and possibly periodic bursts, or keys that follow other access patterns of interest).
 determining, by the data processing hardware, a number of delta violations, each delta violation comprising a respective beginning instance in time when the RPS exceeded a delta RPS limit, the delta RPS limit based on the moving average of RPS; (Chan [col 8 lines 46-65] based on tracking the frequency of the key accesses using a key access count 208 data structure, a hot key list 210 is further maintained to track the top N keys that were accessed in the last minute ( or other timeframe), for example, or to track any number of keys with a frequency that exceeds a defined threshold (for example, a "hot key" threshold). The number of keys, N, stored in the hot key list 210 can vary depending on an amount of space available to 
and for each delta violation: 
determining, by the data processing hardware, a maximum conforming load for the key range over a second time period; (Chan [col 13, lines 5-12] The operations 600 further include, at block 604, identifying an access frequency score associated with the key, the access frequency score indicating an access frequency of the key measured relative to a defined maximum key access frequency [maximum conforming load]. In some embodiments, the access frequency 10 score is calculated as a normalized value relative to the defined maximum key access frequency. [col 9 lines 67 and col 10 lines 1-5] For example, if a key is currently being accessed with a frequency of 750 requests per second and the maximum frequency limit is 1,000 requests per second, then a normalized frequency score for the key may be calculated as 0.75 (which may exceed a defined hotness threshold of 0.5))
determining, by the data processing hardware, whether the RPS exceeded the maximum conforming load for the key range based on the beginning instance in time of the respective delta violation; (Chan [col 2, lines 29-34] In some 
Chan does not teach when the RPS exceeded the maximum conforming load for the key range, determining, by the data processing hardware, that the delta violation corresponds to a full-history violation, the full-history violation indicative of a degradation of performance of the information retrieval system.
However, Ahuja teaches when the RPS exceeded the maximum conforming load for the key range, determining, by the data processing hardware, that the delta violation corresponds to a full-history violation, the full-history violation indicative of a degradation of performance of the information retrieval system. (Ahuja [col 22, lines 54-56] FIG. 12 is a block diagram illustrating a portion of a distributed storage system to which the techniques described herein may be applied, according to one embodiment [col 13, lines 56-63] In this example, the system may be configured to monitor the performance of request servicing (e.g., to determine the performance of the system in servicing all, or a sample of, the client requests received, accepted, and/or serviced in a moving time window using any suitable performance criteria, including those described herein), as in 720. In other embodiments, such an evaluation may be performed at fixed time intervals, but each evaluation instance may consider requests that were received within multiple time windows.) and [col 13, line 67 and col 14, lines 1-14]  If the system is determined to be in an overloaded state, shown 

The examiner is interpreting the term “full-history violation” according to broadest reasonable standard to include being in an overloaded state in a certain period of time. This is based on a fixed time-interval and is assumed to be sustained (i.e. is not transient and does not go up and down). This is consistent with what is disclosed in Fig 9 and paragraph 59 of the specification ([0059] Each zero-history violation 322 corresponds to a sudden increase in levels of traffic. When there are no comparable levels of non-violating (i.e., conforming) load in the reference window 404, the full-history detector 330 determines that a zero-history violation 322 is a full-history violation 332)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ahuja with the system of Chan to detect a degradation in performance. One having ordinary skill in the art would have been  

As per claim 6, Chan teaches the maximum conforming load comprises a maximum load the information retrieval system can maintain without degradation of performance. (Chan [col 2, lines 29-34] In some embodiments, in response to a storage node determining that a key is associated with an access frequency score that exceeds a defined "hotness" threshold [maximum conforming load] (where the threshold may be less than the maximum key access frequency threshold), the key may be added to a "hot key" list managed by the storage node)

As per claim 8, Chan teaches determining the maximum conforming load comprises determining the maximum conforming load as a function of a number of data element retrieval requests previously received during a threshold window of time. (Chan [col 8 lines 46-65] based on tracking the frequency of the key accesses using a key access count 208 data structure, a hot key list 210 is further maintained to track the top N keys that were accessed in the last minute (or other timeframe), for example, or to track any number of keys with a frequency that exceeds a defined threshold (for example, a "hot key" threshold). The number of keys, N, stored in the hot key list 210 can vary depending on an amount of space available to store such information on a storage node 200A, or based on any other desired criteria. As indicated above, a key access count 208 data structure and a hot key list 210 can be used to maintain information about keys that have been frequently accessed in a past 

The term “threshold window of time” is not defined in the specification (For example it is mentioned here ([0010] Determining the maximum conforming load may include determining the maximum conforming load as a function of a number of data element retrieval requests previously received during a threshold window of time). 
The examiner will treat this (according to broadest reasonable standard) to include a pre-determined span of time. 

As to claim 11, it is rejected based on the same reason as claim 1.

As to claim 18, it is rejected based on the same reason as claim 8.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 11,068,461 B1) in view of Ahuja (US 8,392,558 B1) in further view of Haviv (US 2016/0196324 A1).

As per claim 7, Chan and Ahuja do not teach wherein the information retrieval system comprises a dynamic range-sharded information retrieval system.
However, Haviv teaches wherein the information retrieval system comprises a dynamic range-sharded information retrieval system. (Haviv [0077] FIG. 8 is a simplified diagram describing a resource hierarchy.  A potential logical arrangement of the object data is made into data containers, each data container being sub-divided into slices (shards) which are stored on local or shared storage resources.  Data containers are associated with policies, and can belong to a tenant, and data containers can be replicated in multiple locations.  The data is actually stored in shared object storage resources (OSS) 140.  The slices or shards 142 are made up of data from containers 144 which share policies 146 and which each belong to specified tenants 148.  The tenants are associated with users 150.  The slices or shards 142 of the container 144 data may be mirrored globally or locally and may be distributed based on application, hash product or file or database hierarchy or the like.)

 

As to claim 17, it is rejected based on the same reason as claim 7.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 11,068,461 B1) in view of Ahuja (US 8,392,558 B1) in further view of Ramamurthy (US 2020/0120124 A1).

As per claim 9, Chan and Ahuja do not teach wherein in between each adjacent pair of delta violations, the RPS does not exceed the delta RPS limit.
However, Ramamurthy teaches wherein in between each adjacent pair of delta violations, the RPS does not exceed the delta RPS limit. (Ramamurthy [0040] Thereafter, the traffic spike predictions service 120 evaluates, at (4), each spike to determine whether the spike can correspond to a traffic-spike referrer.  Specifically, the traffic spike predictions service 120 may determine, for each spike, whether a significant portion (e.g., 60% or more) of the requests representing the spike include a common value for the referral field.  If so, the traffic spike prediction service 120 may mark the common value as identifying a traffic-spike referrer.  For example, where requests for a 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ramamurthy with the system of Chan and Ahuja to not exceed a delta RPS limit. One having ordinary skill in the art would have been motivated to use Ramamurthy into the system of Chan and Ahuja for the purpose of managing spikes in legitimate requests for content on a communication network. (Ramamurthy paragraph 11)

As to claim 19, it is rejected based on the same reason as claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 11,068,461 B1) in view of Ahuja (US 8,392,558 B1) in further view of Byron (US 2018/0137420 A1).

As per claim 10, Chan and Ahuja do not teach selecting, by the data processing hardware, a bootstrap window, the bootstrap window encompassing a period of time prior to the second time period; and determining, by the data processing hardware, the maximum conforming load for the key range during the bootstrap window.
However, Byron teaches selecting, by the data processing hardware, a bootstrap window, the bootstrap window encompassing a period of time prior to the second time period; and determining, by the data processing hardware, the maximum conforming load for the key range during the bootstrap window (Byron [0064] All of these mechanisms utilize a bootstrapping mechanism that allows for a large expanse of knowledge to be automatically generated and utilized based on an initial relatively small set of manually annotated terms specifying constraints on entities).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Byron with the system of Chan and Ahuja to use a bootstrap window. One having ordinary skill in the art would have been motivated to use Byron into the system of Chan and Ahuja for the purpose of bootstrapping a system (Byron paragraph 01). 

Byron must be seen in conjunction with primary arts of Chan and Ahuja. In that context, Byron provides the bootstrap data that is needed for analysis by the primary arts.

As to claim 20, it is rejected based on the same reason as claim 10.
Allowable Subject Matter
Claims 2-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20040267800 A1 – discloses A method for increasing performance of non-relational databases with reduction in view index sizes is provided.  One or more user views are provided in addition to the master view having all hierarchical/categorized data.  User views are created having a subset of this hierarchical/categorized data that significantly reduces index size and improves performance.  The indexes of the user view are associated with the indexes of the master view.  This method improves view caching by dividing view cache into partitions based on the types of view, each with different priorities and management techniques.  The master view may have a higher priority and may be used by servers while the user view may have lower priorities and may be used by users and client applications.  In this way, legacy non-relational databases may continue to be suitably maintained with acceptable performance and avoiding potential cost and risk of migrating to a relational database.

US 20160179562 A1 – discloses an allocating time acquisitor, a usage amount meter, an allocation amount calculator, and an allocation amount setter.  The allocating time acquisitor acquires an allocating time at which the VMM allocates a resource allocation amount to a VM.  The usage amount meter measures a resource usage amount of the VMM at the allocating time.  The allocation amount calculator calculates an allocation amount based on a usage amount.  The allocation amount setter sets an 

US 8429282 B1 – discloses a system that services to clients may adaptively throttle incoming service requests in order to reach and then maintain operation at an ideal request rate.  An ideal request rate may be a maximum rate at which incoming service requests can be serviced such that client-specified quality of service (QoS) expectations are met for most or all incoming service requests, or a rate within a range of rates defined by that maximum rate.  Determining whether the system is operating at an ideal request rate may include determining the minimum difference between the expected and actual QoS for a group of recently serviced requests.  The system may gradually modify a throttle multiplier value in order to reach or maintain an ideal request rate.  Maintaining operation at an ideal request rate may allow the system to avoid entering an overloaded state, and/or oscillating between an overloaded state and a non-overloaded state.

US 20150100630 A1 – discloses a system that provides services to clients may receive and service requests, various ones of which may require different amounts of work.  The system may determine whether it is operating in an overloaded or underloaded state based on a current work throughput rate, a target work throughput rate, a maximum request rate, or an actual request rate, and may dynamically adjust the maximum request rate in response.  For example, if the maximum request rate is being exceeded, the maximum request rate may be raised or lowered, dependent on the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.